In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00301-CV
                 ___________________________

   SHERIF METWALLY AND ALL OTHER OCCUPANTS, Appellant

                                  V.

LAMAR CIRCLE OWNER LLC D/B/A THE ROOSEVELT AT ARLINGTON
                   COMMONS, Appellee


            On Appeal from County Court at Law No. 1
                     Tarrant County, Texas
                 Trial Court No. 2021-004738-1


           Before Wallach, J.; Sudderth, C.J.; and Walker, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On January 31, 2022, we notified appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                        Per Curiam

Delivered: March 3, 2022




                                            2